Citation Nr: 0425177	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

There is competent medical evidence that the veteran's 
chronic left knee strain with degenerative joint disease is a 
result of injury in service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
grant of service connection is warranted for the veteran's 
left knee strain with degerative joint disease.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran provided 
medical records of surgery he had in 1985 to correct a 
football injury prior to enlisting in the Navy.  The veteran 
was shown to have been treated on several occasions during 
military service for right knee pain.  X-rays were within 
normal limits in 1988.  In October 1992, an assessment was 
given of tendonitis of the right knee.  Service medical 
records show no complaints, treatment, or diagnosis of a left 
knee disability.

A July 2000 letter from C.P.G., M.D., indicated that he had 
evaluated the veteran's right knee pain, right shoulder pain, 
left knee pain, lower back pain, and left ankle pain.  The 
veteran reported to the examiner that his medical records 
from the service verified that he developed these problems 
while in military service.  The examiner noted that 
questioning the veteran did not reveal any known injuries 
since the time of being in the military service.  The 
examiner noted that nevertheless, once a joint was injured it 
was more susceptible to degeneration, recurrent pain, and 
decreased ability for use.  Medically, the examiner related 
the pain and disability noted in those joints as being 
related to the original injuries that had occurred while he 
was in the military service.

In a March 2001 letter from C.P.G., M.D., the examiner noted 
that the veteran reported that he was a power lifter 
representing the United States Department of the Navy, and in 
the process of preparing to compete, the weightlifting and 
exercise required in the performance of his duty, led to the 
injury of his right shoulder, both knees and both ankle 
joints.  The examiner noted that the veteran had degenerative 
joint disease in his ankles, right shoulder, and knees.  More 
specifically, noted was bone spurring in the region of the 
tibial spines, bone spurring and chondromalacia at the 
genohumeral articulation, and calcifications in the soft 
tissues medial to the medial malleolus in the left ankle and 
cortical thickening involving the distal lateral aspect of 
the left tibia.

In a letter dated January 2003, C.P.G., M.D., indicated that 
based on the veteran's documented injuries from his military 
records, recent physical examination, and radiological 
evaluations, the veteran's right knee was aggravated while in 
the military.  The examiner also indicated that the veteran's 
degenerative joint disease in his left ankle, left knee, and 
right shoulder were conditions directly related to injuries 
that were caused during his time in the military.

At his February 2003 RO hearing, the veteran testified that 
he injured his left knee on several occasions while in 
service while playing basketball and lifting weights.  The 
veteran indicated that during service and shortly after 
service he was given Motrin and told to put ice on his knee.  
He indicated that he was currently taking Motrin and Vioxx.  

At his April 2003 VA examination, the veteran reported that 
prior to military service he sustained a right knee injury 
due to football in college.  The veteran stated he had 
arthroscopic surgery on his right knee prior to entering 
military service.  The veteran indicated that he re-injured 
his right knee while playing basketball in military service.  
The veteran reported he had a popping sensation at the time 
of injury.  He indicated he developed pain and swelling in 
the right knee.  He stated he was treated with pain 
medications.  The veteran reported he developed onset of left 
knee pain during military service.  At the time of onset, he 
stated he was doing power weight lifting competition for the 
Navy.  The veteran stated he developed left knee pain, which 
was treated with Motrin.  Over the years, he indicated, he 
continued to have problems with his left knee.  Currently, he 
reported on and off sharp type pain in his left knee with 
average intensity 6 over 10.  Average duration of pain was 
three days.  The veteran indicated this pain syndrome flared 
up approximately once a week.  Precipitating factors for 
flare up pain included running, jogging, walking, and playing 
basketball.  The veteran denied any history of surgeries on 
his left knee and wore a knee brace during physical activity 
on his left knee.  He indicated that he had impaired bending 
and squatting activities at work and at home due to his left 
knee condition.

The examination of the left knee was negative for joint 
deformity or deviation.  There was no inflammation or 
tenderness present.  Range of motion with flexion 135 degrees 
and extension 0 degrees.  Anterior posterior draw test and 
valgus/varus stress test was within normal limits.  The 
veteran had a negative McMurray test.  The veteran reported 
straining left knee during power lifting activities in 
military service.  The diagnosis was chronic left knee 
strain; pain caused mild functional impairment.  The examiner 
noted that based on this information, it was his opinion that 
it was less likely than not that the veteran's left knee 
disability was related to his right knee disability.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated August 2001, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the August 2001, letter, the 
veteran was scheduled for a RO hearing in February 2003.  In 
addition, the veteran was scheduled for a VA examination in 
April 2003.  After the letter was issued the issue on appeal 
was adjudicated and a supplemental statement of the case was 
issued in May 2003.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Analysis

The evidence clearly shows that the veteran has a left knee 
disability.  The veteran is service connected for a right 
knee disability.  In order for the veteran to be service-
connected for a left knee disability on a secondary basis, 
the evidence must show that the veteran's left knee 
disability is proximately due to or the result of his 
service-connected right knee disability.

The April 2003 VA examiner indicated that the veteran had 
chronic left knee strain with pain that caused mild 
functional impairment.  This examiner opined that it was less 
likely than not that the veteran's left knee disability was 
related to his right knee disability.  

When the private physician's reports are viewed in 
conjunction with the April 2003 VA examination opinion, it is 
found that the merits of the case are in relative equipoise.  
The private physicians' reports include analyses of the 
veteran's history and take into account the veteran's 
credible statements regarding his injuries in service.  
Although the VA medical report is clearly negative as to the 
question of secondary service connection, it is insufficient 
to outweigh the reports connecting the left knee disability 
to events in servicve.  Without question, taken as a whole, 
the medical opinions leave doubts as to the origins of the 
veteran's left knee disability.  However, such doubts, under 
the law, must be resolved in favor of the veteran when there 
is adequate, competent evidence supporting the veteran's 
claim.  Therefore, resolving all doubt in favor of the 
veteran, the grant of service connection is warranted for 
chronic left knee strain with degenerative joint disease.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for chronic left knee strain with 
degenerative joint disease is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



